Case 1:20-cv-24867-DLG Document 6-34 Entered on FLSD Docket 11/25/2020 Page 1 of 7




                          EXHIBIT 33
Case 1:20-cv-24867-DLG Document 6-34 Entered on FLSD Docket 11/25/2020 Page 2 of 7




                                GUPC et al. v ACP

                                      Day 22

                                 October 13, 2019




                   Opus 2 International - Official Court Reporters

                             Phone: 0203 008 6619
                           Email: transcripts@opus2.com
                         Website: https://www.opus2.com
Case 1:20-cv-24867-DLG Document 6-34 Entered on FLSD Docket 11/25/2020 Page 3 of 7
October 13, 2019                                                 GUPC et al. v ACP                                                           Day 22




   1                 MS LEGENDRE: Yes, if I may clarify .   If I could.     1   our filing on the legal opinion of Dr De Alba(?) who was the
   2                 MR VON WOBESER: Please, if you could provide your      2   ACP’s expert in referral 11. And he agreed that law 22
   3   opinion on this point .                                              3   could be applied in a suppletory manner. And he agreed that
   4                 MS LEGENDRE: Claimants’ position is if you look        4   the same principles of (inaudible) contracting and
   5   at the terms of the guarantee there are two distinct                 5   (inaudible) loss , you know, are exactly the same.
   6   obligations , as a primary obligor and as a [Spanish] as a           6               MR VON WOBESER: Can you repeat, I’m sorry.
   7   guarantor, on a subsidiary manner. As a primary obligor you          7   I didn’t follow .   Can you repeat the answer -- the last
   8   can say that ’ s an [Spanish] of the obligations of the              8   point of the opinion, who was the counsel that gave that
   9   contractor .     And that is why there is no need to call the        9   opinion?
  10   guarantee because the shareholders have to perform                  10               MS LEGENDRE: Dr De Alba(?) who was legal expert
  11   immediately once -- as the contractor , all of the                  11   for ACP in referral 11, different from Professor Del Moral.
  12   obligations that are required under the main contract.              12   He said two things: one, that the principles of public
  13                 MR VON WOBESER: Would that be an obligation           13   contracting are exactly the same as in law 22 and the
  14   solidaire ?                                                         14   regulations ; and, second, that law 22 could apply in a
  15                 MS LEGENDRE: Absolutely. Absolutely it is .           15   suppletory manner to develop these principles .       And you have
  16                 MR VON WOBESER: In your opinion, would that make      16   that information on the record.
  17   it - - isn ’ t it , an obligation solidaire , different from an     17               MR VON WOBESER: Okay.
  18   fianza under Panamanian law? That’s a question I have.              18               MR JANA: Now, I have - - I think I will have to
  19   Because I didn’t know the fianza solidaire .      We don’t have     19   say something. I think the time for submissions is over.
  20   one in Mexico, so - -                                               20   They could have mentioned this during the six hours they
  21                 MS LEGENDRE: The fianza has a chapter in the          21   have for presentation. They didn’t say anything about that .
  22   Civil Code, of course. And these are typical contracts .            22   But now that it was brought up, I think I ’ m entitled to say
  23   But, you know, what rules is the terms of what the parties          23   something. I would say - -
  24   provide. So the fianza would be, typically , a secondary and        24               MR VON WOBESER: Of course, Mr Jana. Of course,
  25   subsidiary obligation .     So there would have to be an actual     25   please .

                                     161                                                                     163

   1   call .   And the guarantors will only come to perform in the         1               MR JANA: In the second post hearing brief the
   2   case of a breach by the main contractor. And that’s a                2   claimant presented or referred to this legal opinion of
   3   separate obligation under the terms of the JSG.                      3   Mr De Alba. The opinion of Mr De Alba first was presented
   4                 MR VON WOBESER: So the -- the creditor in this         4   in the - - in the referral 11. And what Mr De Alba really
   5   case, ACP, could go directly against - -                             5   says , he says that you have to apply the contract , the
   6                 MS LEGENDRE: Yes, and he has.                          6   regulation , etc , and says: if at all - - that ’ s the word that
   7                 MR VON WOBESER: -- claimants 2 through 4.              7   he uses hypothetically - - if at all would have to be
   8                 MS LEGENDRE: Yes.                                      8   considered only would be in a suppletory manner; but he adds
   9                 MR VON WOBESER: Without having to go through the       9   prevailing the Constitution , law 19 and the contract .      So he
  10   process of first , like in a fianza normally you would have         10   puts the contract on top of law 22.
  11   to first go to - - against the debtor and then if he doesn’t        11               So I think that is an opinion that you have to
  12   perform, so you would consider there’s an obligation                12   look carefully at it .     And, second, it is important to
  13   solidaire ?                                                         13   say - - and that ’ s in the second conclusion. So anyone can
  14                 MS LEGENDRE: Yes, he can go -- it ’ s a primary       14   read it .   It ’ s in the submission of Mr De Alba.
  15   obligor and it has to perform due and punctually as the             15               And the second thing that is important: that this
  16   contractor .     And you see there ’ s a separate obligation that   16   has come in a very late hour. The claimant has never relied
  17   would be a guarantor in the typical , you know, Civil Code          17   in this opinion before .    ACP has never relied - - the
  18   structure .                                                         18   position of ACP has long been different .    And I think the
  19                 MR VON WOBESER: Okay. Thank you very much.            19   most important point: the overwhelming and consistent
  20                 And I have a fourth question regarding - - ah, you    20   evidence in this case is that law 22 is not applicable .
  21   wanted to clarify something?                                        21   That was the decision of the Supreme Court of Panama.
  22                 MR JANA: No. No, no.                                  22   There -- what we call [Spanish] of the enactment of the law.
  23                 MR VON WOBESER: Okay.                                 23   It is difficult to translate [Spanish] in English , because
  24                 MS LEGENDRE: If I may, a point on the issue of        24   it is like truthful history but it ’ s really what it says in
  25   the application of law 22. You would have on your record            25   the minutes of adoption, where they say it is not applicable

                                     162                                                                     164




Opus 2 International                                                                                                     transcripts@opus2.com
Official Court Reporters                                                                                                         0203 008 6619
Case 1:20-cv-24867-DLG Document 6-34 Entered on FLSD Docket 11/25/2020 Page 4 of 7
October 13, 2019                                                GUPC et al. v ACP                                                           Day 22




   1   at all .    The decision of the Supreme Court. The                  1             MR JANA: Yes, this is the second paragraph of
   2   cofferdam -- the same DAB -- the same members of the DAB,           2   1132, which is there .
   3   decided in DAB 13A and 14A that law 22 was not applicable .         3             With respect to the second point, this is our
   4               So really even it ’ s a hypothetical , that doesn’t     4   answer to the question 2, if my memory is not bad, which is
   5   say - - that said what I said and has not received no value         5   about 1.16, entire agreement clause. And our response says
   6   at all by any of the parties , not by any person that has to        6   that the provision says that - - it ’ s not the provision does
   7   decide it on Panamanian law and law 22 in this dispute .            7   not refer to common intention; the provision refers to prior
   8               And, as I said , this overwhelming evidence is          8   communications or agreements. Our position is that the
   9   confirmed by the Supreme Court decisions and our submission,        9   parties can agree, by virtue of the autonomy of their will ,
  10   and we ask you, we have put a lot of words on this in the          10   on clauses of - - that establish (inaudible) interpretation
  11   post hearing brief 1, in particular , but I ask you to read        11   of the contract .     But they cannot exclude all together the
  12   the decision from the Supreme Court when it says it                12   common intention. So - - and that ’ s our position - - that in
  13   cannot - - law 22 cannot be applied for transparency - - for       13   the case of the entire agreement, following the cofferdam,
  14   definition of transparency purposes, they referred to the          14   if there is an objective ambiguity in the clause and the
  15   Constitution , not any suppletory principle and not to the         15   Tribunal needs to go with other rules to determine the
  16   proceedings. They are clear that law 22 is not applicable          16   common intention of the parties , they may resort, in that
  17   at all to the ACP. But as I said this is - - we spent a lot        17   case, to the prior communications or negotiations.
  18   of pages on that , so I don’t think that we need to speak          18             And, as I said - - as I said yesterday, I think
  19   more about it .                                                    19   it ’ s important to insist that , from my understanding, this
  20               MR VON WOBESER: Okay. The last question that           20   is not an issue in this moment where the parties -- that is
  21   I wanted to ask both parties : Mr Jana, regarding the              21   relevant for the decision because, first of all , there is no
  22   interpretation of contracts and the main rule of going to          22   evidence of any mutual intention different to that in the
  23   the words of the contract unless there is - - it ’ s proven        23   contract , less an evident one, nor the submission of - - and
  24   that the common intent of the parties was different .     In the   24   the submission of claimant is that the Tribunal has to apply
  25   agreement in this dispute the entire clause agreement              25   the literal terms of the contract .

                                   165                                                                      167

   1   excludes the possibility of going to the intent of the              1             MR VON WOBESER: Ms Legendre.
   2   parties .   How would you reconcile the rule of the Civil Code      2             MS LEGENDRE: Yes, I would like to point out
   3   with the agreement? Can you really renounce to looking at           3   something that Mr Jana said , and I think that that ’ s the - -
   4   the common intent of the parties when the Civil Code is             4   the main issue in dispute , is that nowhere in 1132 there is
   5   quite clear that common intent of the parties prevails over         5   a reference to objective clarity or objective intent .      And
   6   words?                                                              6   I would like to make that very clear , because his position
   7               MR JANA: Thank you very much --                         7   is that you have to look at the clause and that ’ s it , at the
   8               MR VON WOBESER: And of course it has to be              8   four corners of the contract , and that ’ s it .   And if
   9   proven. I make that point very clear .                              9   objective - - which, for ACP, means that it is not subject to
  10               MR JANA: Now, thank you very much. Let me -- let       10   any other meaning, that , you know, it is evident and clear ,
  11   me make a couple -- a couple of points .    Thank you for the      11   then you cannot look at the evidence of the prior acts , as a
  12   question.     First of all , the Civil Code doesn’t say that the   12   result of the entire agreement clause.
  13   common intention prevails over the words. What the Civil           13             We’re all from civil law systems. This is an
  14   Code said is that the literal words has to be applied unless       14   absolute , you know, fabrication .    The limits - - the limits
  15   there is a doubt on the words, about their meaning. But            15   of the entire agreement clause are the mutual intent which
  16   then it says that you can go - - you can apply the common          16   is the basis of our system, which is a subjective system,
  17   intention against the words when it is evident - - the             17   and good faith .    And the parties , as a matter of due
  18   evident common intention, which I think is the same text in        18   process, can bring evidence of the acts prior to establish
  19   the Mexican Civil Code. It is not just in the - -                  19   the mutual intent .    And the Tribunal can look to see if the
  20               MR VON WOBESER: It comes from the French --            20   terms are clear , that means consistency between the literal
  21               MR JANA: Evident; and, evident, we know, as            21   terms and the intent .    And that’s precisely what the
  22   I said , (inaudible) patent - - evident. So it is important        22   Tribunal can do in - - when there is a dispute in terms of
  23   the word ”evident” here.                                           23   the - - an interpretation of a clause .
  24               THE PRESIDENT: Can you just remind us, is it           24             MR VON WOBESER: So your view is that limitation
  25   1132?                                                              25   in an entire clause of using acts of prior to the signing of

                                   166                                                                      168




Opus 2 International                                                                                                     transcripts@opus2.com
Official Court Reporters                                                                                                         0203 008 6619
Case 1:20-cv-24867-DLG Document 6-34 Entered on FLSD Docket 11/25/2020 Page 5 of 7
October 13, 2019                                                 GUPC et al. v ACP                                                               Day 22




   1   and see whether it says what the claimants say or whether it         1   mind clause B .2.     So it ’ s being suggested that , in some way,
   2   doesn’t , as we say.                                                 2   a different approach is being suggested - - is being
   3                DR GAITSKELL: Thank you.                                3   suggested in D.1 than B .2.     We say that is not a sensible
   4                Thank you both.                                         4   interpretation of the contract .
   5                MR McMULLAN: It should also be noted, I ’ m             5                But, secondly, section B.2 is the appropriate
   6   prompted to say by my instructing solicitors , that it does          6   clause .     Why do I say that? I say that for two reasons.
   7   not appear in the interim claim, this claim.                         7   First of all , because all of the material which you are
   8                MR BRUMPTON: Subject to checking, I’m sure the          8   considering is borrow material. Whether that’s the
   9   quantities are included in the interim claim.                        9   excavation from the PLE or whether it ’ s Aguadulce. And so
  10                THE PRESIDENT: I have also a few questions.            10   section B.2 is the operative clause .       Even if I ’ m -- even if
  11                If I can take both parties to slide 23 of the          11   you’re against me on that - - let ’ s say you were against me
  12   binder we received today which relates to clause 1.07.D.1 of        12   on that , and you said : no, no, the PLE is not borrow
  13   the - -                                                             13   material - - well , we don’t agree with that ; but even if you
  14                PROFESSOR CAPPER: Which binder, sir?                   14   were against me, Aguadulce Quarry is defined as borrow
  15                THE PRESIDENT: I think it is claimants’ - - yes,       15   material .     And the claim being made is that additional
  16   the claimants’ binder, the first section on basalt , page 23.       16   excavation was required because the borrow material from
  17   Maybe we can display it .      I don’t know. Slide 23. The one      17   Aguadulce wasted or degraded and, therefore , more of it had
  18   where the clause is quoted. Do you have that? Yes. Thank            18   to be excavated.
  19   you.                                                                19                So either , on the claimants’ case, section B.2
  20                My question to both parties is the following : do      20   applies only to the Aguadulce material, but still applies to
  21   the claimants and does the respondent consider that this            21   the Aguadulce material, or , on our case, applies wholesale.
  22   clause requires interpretation by us or that the text is            22                And, finally , I ’ d remind you of section - - the
  23    sufficiently clear? I start with the claimants.                    23   section to do with excavation and fill , which I took you to
  24                PROFESSOR CAPPER: Sir, we -- as we say on the          24   yesterday, section 31 23 00. I won’t - - the employer’s
  25   slide , there is no need for you to interpret this provision .      25   requirements -- I won’t take you to it .       For the record,

                                      173                                                                     175

   1   You can apply it according to its literal terms.                     1   it ’ s {R-0342/1}.
   2                THE PRESIDENT: Respondent?                              2                PROFESSOR CAPPER: Well, that’s a very long answer
   3                MR McMULLAN: We agree, Mr President. There is           3   to your question: does it require interpretation or not?
   4   context .    This is important; and I didn’t have time to deal       4   The first point is you will have noticed , very, very
   5   with this in my submissions and perhaps I should have.               5   clearly , that you were told that 1.07.D.1 does not require
   6                Could I ask the operator to bring up {C-0973/7},        6   interpretation and you can apply its literal words. That’s
   7   which is the contract .     And it ’ s the part of the contract      7   what you’ve been told by the respondent and that is correct .
   8   just preceding the bit that you are looking at .      Because, as    8                Then you were offered some context. We don’t need
   9   you know, it is a principle of interpretation that you must          9   to offer you context because you apply the provision as it
  10   construe the contract as a whole. And if you - - this is - -        10   is .   I will offer you a further observation in a few moments
  11   it should be page 7.      {C-0973/7}. This should be the borrow     11   about 1.07.D.
  12   material .                                                          12                 Thirdly , it is absolutely wrong -- and we
  13                Now, when you read section D, you must bear in         13   established that in Miami -- that the PLE is a borrow area.
  14   mind section B, which precedes it , and the borrow material.        14   It is not.      It is a paid excavation .   There’s no question
  15   And section B .2, which says:                                       15   about that .
  16                ”The employer in no way guarantees that the            16                Third, the breach by ACP of 194, because of the
  17   material at the borrow areas indicated on the drawings is           17   breach of the - - the error in the employer’s requirements,
  18   adequate or meets the requirements of the employer’s design         18   relates to the material in the PLE. That breach and the
  19   or is suitable for the works, moreover, the contractor may          19   consequent need for additional excavation requires the
  20   procure borrow material from other sources or propose other         20   claimants to go elsewhere. So the cause of action arises in
  21   sources within the areas under the responsibility of the            21   the PLE. The fact that the substitute material comes from
  22   employer. In the latter case, the contractor shall submit           22   Aguadulce that happens to be a borrow area is neither here
  23   the areas for approval by the employer representative .”            23   nor there; it is a cost consequence properly incurred as a
  24                Now, this is relevant in two ways for the claim.       24   result of the breach of 1.9.4.
  25   First of all , in construing clause D.1, you must bear in           25                We note, of course, that when you ask the question

                                      174                                                                     176




Opus 2 International                                                                                                        transcripts@opus2.com
Official Court Reporters                                                                                                            0203 008 6619
Case 1:20-cv-24867-DLG Document 6-34 Entered on FLSD Docket 11/25/2020 Page 6 of 7
October 13, 2019                                                 GUPC et al. v ACP                                                               Day 22




   1   and see whether it says what the claimants say or whether it         1   mind clause B .2.     So it ’ s being suggested that , in some way,
   2   doesn’t , as we say.                                                 2   a different approach is being suggested - - is being
   3                DR GAITSKELL: Thank you.                                3   suggested in D.1 than B .2.     We say that is not a sensible
   4                Thank you both.                                         4   interpretation of the contract .
   5                MR McMULLAN: It should also be noted, I ’ m             5                But, secondly, section B.2 is the appropriate
   6   prompted to say by my instructing solicitors , that it does          6   clause .     Why do I say that? I say that for two reasons.
   7   not appear in the interim claim, this claim.                         7   First of all , because all of the material which you are
   8                MR BRUMPTON: Subject to checking, I’m sure the          8   considering is borrow material. Whether that’s the
   9   quantities are included in the interim claim.                        9   excavation from the PLE or whether it ’ s Aguadulce. And so
  10                THE PRESIDENT: I have also a few questions.            10   section B.2 is the operative clause .       Even if I ’ m -- even if
  11                If I can take both parties to slide 23 of the          11   you’re against me on that - - let ’ s say you were against me
  12   binder we received today which relates to clause 1.07.D.1 of        12   on that , and you said : no, no, the PLE is not borrow
  13   the - -                                                             13   material - - well , we don’t agree with that ; but even if you
  14                PROFESSOR CAPPER: Which binder, sir?                   14   were against me, Aguadulce Quarry is defined as borrow
  15                THE PRESIDENT: I think it is claimants’ - - yes,       15   material .     And the claim being made is that additional
  16   the claimants’ binder, the first section on basalt , page 23.       16   excavation was required because the borrow material from
  17   Maybe we can display it .      I don’t know. Slide 23. The one      17   Aguadulce wasted or degraded and, therefore , more of it had
  18   where the clause is quoted. Do you have that? Yes. Thank            18   to be excavated.
  19   you.                                                                19                So either , on the claimants’ case, section B.2
  20                My question to both parties is the following : do      20   applies only to the Aguadulce material, but still applies to
  21   the claimants and does the respondent consider that this            21   the Aguadulce material, or , on our case, applies wholesale.
  22   clause requires interpretation by us or that the text is            22                And, finally , I ’ d remind you of section - - the
  23    sufficiently clear? I start with the claimants.                    23   section to do with excavation and fill , which I took you to
  24                PROFESSOR CAPPER: Sir, we -- as we say on the          24   yesterday, section 31 23 00. I won’t - - the employer’s
  25   slide , there is no need for you to interpret this provision .      25   requirements -- I won’t take you to it .       For the record,

                                      173                                                                     175

   1   You can apply it according to its literal terms.                     1   it ’ s {R-0342/1}.
   2                THE PRESIDENT: Respondent?                              2                PROFESSOR CAPPER: Well, that’s a very long answer
   3                MR McMULLAN: We agree, Mr President. There is           3   to your question: does it require interpretation or not?
   4   context .    This is important; and I didn’t have time to deal       4   The first point is you will have noticed , very, very
   5   with this in my submissions and perhaps I should have.               5   clearly , that you were told that 1.07.D.1 does not require
   6                Could I ask the operator to bring up {C-0973/7},        6   interpretation and you can apply its literal words. That’s
   7   which is the contract .     And it ’ s the part of the contract      7   what you’ve been told by the respondent and that is correct .
   8   just preceding the bit that you are looking at .      Because, as    8                Then you were offered some context. We don’t need
   9   you know, it is a principle of interpretation that you must          9   to offer you context because you apply the provision as it
  10   construe the contract as a whole. And if you - - this is - -        10   is .   I will offer you a further observation in a few moments
  11   it should be page 7.      {C-0973/7}. This should be the borrow     11   about 1.07.D.
  12   material .                                                          12                 Thirdly , it is absolutely wrong -- and we
  13                Now, when you read section D, you must bear in         13   established that in Miami -- that the PLE is a borrow area.
  14   mind section B, which precedes it , and the borrow material.        14   It is not.      It is a paid excavation .   There’s no question
  15   And section B .2, which says:                                       15   about that .
  16                ”The employer in no way guarantees that the            16                Third, the breach by ACP of 194, because of the
  17   material at the borrow areas indicated on the drawings is           17   breach of the - - the error in the employer’s requirements,
  18   adequate or meets the requirements of the employer’s design         18   relates to the material in the PLE. That breach and the
  19   or is suitable for the works, moreover, the contractor may          19   consequent need for additional excavation requires the
  20   procure borrow material from other sources or propose other         20   claimants to go elsewhere. So the cause of action arises in
  21   sources within the areas under the responsibility of the            21   the PLE. The fact that the substitute material comes from
  22   employer. In the latter case, the contractor shall submit           22   Aguadulce that happens to be a borrow area is neither here
  23   the areas for approval by the employer representative .”            23   nor there; it is a cost consequence properly incurred as a
  24                Now, this is relevant in two ways for the claim.       24   result of the breach of 1.9.4.
  25   First of all , in construing clause D.1, you must bear in           25                We note, of course, that when you ask the question

                                      174                                                                     176




Opus 2 International                                                                                                        transcripts@opus2.com
Official Court Reporters                                                                                                            0203 008 6619
Case 1:20-cv-24867-DLG Document 6-34 Entered on FLSD Docket 11/25/2020 Page 7 of 7
October 13, 2019                                                 GUPC et al. v ACP                                                               Day 22




   1   about 1.07.D.1, on which the respondent has focused for so            1   contractor ’ s case is still made.
   2   much of this arbitration , provision in the temporary                 2                I repeat, finally , that the cause of action arises
   3    facilities part of the employer’s requirements, at this              3   in the PLE. It is not a borrow area; it is a paid
   4   stage , on this day, of this arbitration , you are now                4   excavation .    The cost consequences of that are recoverable.
   5   encouraged to go and look at B .2.                                    5   And the way in which the contractor had to perform the works
   6                 Now, the first reason it was suggested that you         6   as a result of that breach by the employer was to go to
   7   should go to B.2 was somehow to understand how to read                7   Aguadulce. And the question of B.2 never arises .
   8    literally D.1. That cannot be right because the only                 8                MR McMULLAN: I really must respond to that
   9   possible sense that could be given to that submission is a            9   because it ’ s important. We’re at risk of re-arguing the
  10   hollow attempt, once more, to align ”rock” with ”aggregate ”,        10   case but it is important that you understand what our
  11   because the distinction in D.1 is not a distinction drawn in         11   position is , Mr Chairman.
  12   B .2.   And, in that sense, is not relevant .                        12                The first suggestion that ’ s made is that somehow
  13                 Of course you do not read B.2 for any purpose.         13   this is new, the reference to the borrow areas. It ’ s
  14   You read D.1, for the reasons I ’ ve explained.                      14   obvious that , on the one hand, Professor Capper says that
  15                 Now, since you’ve been offered context , may I just    15   this is a new submission, but on the other hand he says: we
  16   remind you, please , of one clarification , because you asked        16   disproved this in Miami. Therefore illustrating that it ’ s
  17   me a question yesterday on this provision .      And at that time    17   not new; that it had been brought up before. So that ’ s the
  18   you took me to the last sentence, which -- in the middle of          18   first point .
  19   which is the word ”options ”.                                        19                And I have set out to you that whether the borrow
  20                 But there ’ s one point I want to make very, very      20   material provisions relate to the PLE and Aguadulce or only
  21   clear to this Tribunal: of course our principal submission           21   to Aguadulce alone, they are relevant to the claims and
  22   to you has been that the requirements to use the PLE basalt          22   apply to the claims .        And so it cannot be ignored.
  23   as the primary feedstock results from prescriptive                   23                Professor Capper seeks to say: well , that ’ s just
  24   requirements in the employer’s requirements. But that is             24   the consequence. But that doesn’t stop the actions of
  25   not necessary for our case. And I have said to you over and          25   clause B .2.

                                     177                                                                         179

   1   over again - - and I give you two references , we don’t need          1                The second point is it ’ s said , quite correctly ,
   2   to go there - - it ’ s slide 61 of my presentation yesterday,         2   and I agree: read the clause .        And the reason I say is - -
   3   slide 21 of my presentation today - - where in both instances         3   read the clause is it says:
   4   I made it very, very clear that , at a minimum, even on ACP’s         4                ”A potential source of aggregates for the Atlantic
   5   view, if it were suggested it were in some way optional to            5   and Pacific sites may be the rock coming from the excavation
   6   use the PLE basalt as the primary feedstock, even so there            6   at the Pacific site and sand that may be manufactured from
   7   would be an error in the employer’s requirements because              7   that rock. The employer in no way guarantees that such
   8   I have made very clear to you, and it ’ s very clear from the         8   aggregate is adequate or meets the requirements for the
   9   proper and literal interpretation of the contract , that an           9   contractor ’ s proposed design or is suitable for the works.”
  10   error in the employer’s requirements under clause 1.9.4 does         10                What’s the error? What’s the error? A potential
  11   not require that the error occurs in a prescriptive                  11   source of aggregates may be the rock. What’s the error?
  12   requirement. That’s absolutely clear for all of the reasons          12                Thirdly , I showed you a slide and it ’ s been said
  13   I ’ ve addressed you on over this weekend.                           13   today - - sorry , it ’ s been said before Mr Page, for example,
  14                 So, let me be clear , even if you were against         14   the claimants’ own expert in ref 11 admitted that the
  15   me -- although I don’t believe you would be -- even if you           15   aggregates from the PLE could be used for the concrete. He
  16   were against me on the proposition that there is no                  16   says it in terms.
  17   prescriptive requirement -- and I ’ m prompted by the word           17                What’s the error?
  18   ”options” you referred me to yesterday, and I explained to           18                Fourthly , when reading the clause , you must read
  19   you the proper meaning of the clause yesterday - - it remains        19   the entire clause .     Look what it says:
  20   the case that , even if it were a question of the                    20                ”A potential source of aggregates may be the rock
  21   contractor ’ s choice , as a result of all that ’ s said , the       21   coming from the excavation ”.
  22   employer chose to make statements in the employer’s                  22                That’s true .     It may be:
  23   requirements about the suitability of that basalt for the            23                ”The contractor may wish to consider other
  24   feedstock .     And those statements were in error .   And because   24   options ”.
  25   they’re errors in the employer’s requirements, the                   25                There is no - - it is neither a prescriptive

                                     178                                                                         180




Opus 2 International                                                                                                          transcripts@opus2.com
Official Court Reporters                                                                                                              0203 008 6619
